DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant arguments filed on 01/07/2022.
Claims 1-16 have been examined and rejected based on new grounds of rejection.
The grounds for rejection for claims 17-30 has been maintained. Please refer to the Examiner Initiated Interview conducted on 03/01/2022 for details.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  These claims recite in part: “… receive, from a base station, an indication of a UE panel for an uplink transmission; determine a transmit (Tx) panel at the UE based on the indication of the UE panel…”; this should be more clear if it was: ““… receive by the UE, from a base station, an indication of a UE panel for an uplink transmission; determining by the UE a transmit (Tx) panel at the UE based on the indication of the UE panel…”
 Appropriate correction is required.
Allowable Subject Matter
Claim 10 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao (US20210288711A1).
Regarding Claim 17, Cao discloses a method of wireless communication at a base station (see FIG. 2, network side apparatus/i.e. representing the base station), comprising: 
determining a panel, for an uplink transmission (see para 59, the generation unit 220/i.e. belonging to the network side equipment or base station, generates/determines configuration information indicating a transmit beam for sending an uplink signal); 
sending, to a User Equipment (UE), an indication of the panel for the uplink transmission (see para 59, That is, the configuration information indicates the transmit beam for sending the uplink signal among the multiple transmit beams on the multiple antenna panels of the user equipment); and 
receiving, from the UE, the uplink transmission from a transmit (Tx) beam associated with the panel (see para 60, the network side equipment can notify the user equipment of the selected uplink transmit beam in a case that the user equipment is provided with multiple antenna panels; also see para 117, the transmit beam configured by the configuration unit 210/i.e. belonging to the network side equipment or base station, may be characterized by a combination of SRS resource set indication information and SRS resource indication information, so that the user equipment can determine a specific transmit beam on a specific antenna panel to send an uplink signal/i.e. to receive from the UE).

Regarding Claim 30, Cao discloses an apparatus for wireless communication at a base station (see FIG. 2, network side apparatus/i.e. representing the base station), comprising: a memory; and at least one processor coupled to the memory and configured to: 
determine a panel, for an uplink transmission (see para 59, the generation unit 220/i.e. belonging to the network side equipment or base station, generates/determines configuration information indicating a transmit beam for sending an uplink signal); 
send, to a User Equipment (UE), an indication of the panel for the uplink transmission (see para 59, That is, the configuration information indicates the transmit beam for sending the uplink signal among the multiple transmit beams on the multiple antenna panels of the user equipment); and 
receive, from the UE, the uplink transmission from a transmit (Tx) beam associated with the panel (see para 60, the network side equipment can notify the user equipment of the selected uplink transmit beam in a case that the user equipment is provided with multiple antenna panels; also see para 117, the transmit beam configured by the configuration unit 210/i.e. belonging to the network side equipment or base station, may be characterized by a combination of SRS resource set indication information and SRS resource indication information, so that the user equipment can determine a specific transmit beam on a specific antenna panel to send an uplink signal/i.e. to receive from the UE).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 16, 18-20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Wang (US20200373988A1).
Regarding Claim 1, Cao discloses a method of wireless communication at a User Equipment (UE), comprising: 
receiving, from a base station, an indication of a UE panel for an uplink transmission (see para 59, the generation unit 220/i.e. belonging to the network side equipment or base station, may generate configuration information indicating a transmit beam for sending an uplink signal); and 
(see para 60, the network side equipment can notify the user equipment of the selected uplink transmit beam in a case that the user equipment is provided with multiple antenna panels; also see para 117, the transmit beam configured by the configuration unit 210/i.e. belonging to the network side equipment or base station, may be characterized by a combination of SRS resource set indication information and SRS resource indication information, so that the user equipment can determine a specific transmit beam on a specific antenna panel to send an uplink signal).
Cao does not disclose: determining a transmit (Tx) panel at the UE based on the indication of the UE panel;
In the same field of endeavor, Wang discloses these limitations: see para 143, the UE is configured with one or more antenna panels for receiving transmit (Tx) beams from a Transmission Reception Point (TRP) and report the Tx beam candidates that are determined based on beam measurement at the UE and observed by a respective antenna panel of the one or more antenna panels.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cao, to determine the Tx panel at the UE based on the indication of the UE panel as taught by Wang, to find an optimum beam pair including a Tx beam and a receive (Rx) beam for communication with the TRP (see Wang, para 4).

Regarding Claims 2, 18, Cao discloses determining uplink transmit beam associated with the transmit panel, but does not disclose details regarding: receiving a beam pairing indication of a beam pairing; and determining the Tx beam based on the indication of the UE panel and the beam pairing indication.
In the same field of endeavor, Wang discloses these limitations: see para 143, the UE is configured with one or more antenna panels for receiving transmit (Tx) beams from a Transmission Reception Point (TRP) and the apparatus includes circuitry configured to: report a Tx beam matrix to the TRP, wherein each column of the Tx beam matrix includes Tx beam candidates that are determined based on beam measurement at the UE and observed by a respective antenna panel of the one or more antenna panels.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cao, to receive a beam pairing indication and determine the Tx beam based on the indication of the UE panel and the beam pairing indication as taught by Wang, to find an optimum beam pair including a Tx beam and a receive (Rx) beam for communication with the TRP (see Wang, para 4).

Regarding Claims 3, 19, Cao discloses determining uplink transmit beam associated with the transmit panel, but does not disclose details regarding: the 
In the same field of endeavor, Wang discloses these limitations: 
Examiners Note: Using BRI consistent with the specification, this limitation has been interpreted to mean – Rx beam based reporting, based on this interpretation, see FIG. 2, para 47-50, With the Rx beam set based reporting, the UE should construct four groups if the same flexibility is desired as the antenna panel based reporting. The different Tx beams in each group are observed by different panels to ensure that the different Tx beams can be simultaneously received by the UE. According to the example scenario of FIG. 2, the UE may construct four groups of Tx beams: (Tx beam 3, Tx beam 2), (Tx beam 3, Tx beam 8), (Tx beam 5, Tx beam 2), and (Tx beam 5, Tx beam 8). 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cao, to include Rx beam set based reporting as taught by Wang, to reduce beam reporting overhead on the UE side, the UE may report groups of Tx beams based on UE antenna panels and each group contains Tx beams observed per panel (see Wang, para 52).

Regarding Claims 4, 20, Cao discloses: at least one of or the Rx beam of the base station is indicated in a resource ID associated with at least one of an sounding reference signal resource indicator (SRI) for a (see para 49, after performing necessary measurements, the gNB informs the UE of the selected transmit beam for sending an uplink signal through an SRS Resource Indicator (SRI) in Downlink Control Information (DCI) signaling), 

Regarding Claims 6, 22, Cao discloses: the UE panel is indicated based on a reference signal (RS) resource set, wherein the RS resource set is associated with the UE panel (see FIG. 3, para 63, the user equipment may be provided with four antenna panels, which are arranged in different directions of the user equipment. Therefore, the user equipment may have four SRS resource sets, namely an SRS resource set 0, an SRS resource set 1, an SRS resource set 2, and an SRS resource set 3).

Regarding Claims 7, 23, Cao discloses: the RS resource set is at least one of or an uplink (UL) RS, wherein the resources in or the UL RS are associated with a panel (see FIG. 3, para 63, the user equipment may be provided with four antenna panels, which are arranged in different directions of the user equipment. Therefore, the user equipment may have four SRS resource sets/i.e. representing uplink resource sets for SRS, namely an SRS resource set 0, an SRS resource set 1, an SRS resource set 2, and an SRS resource set 3).

Regarding Claim 16, Cao discloses an apparatus for wireless communication at a user equipment (UE) (see FIG. 14, smart phone/user equipment), comprising: 
a memory; and at least one processor coupled to the memory (see para 201-202) and configured to: 
receive, from a base station, an indication of a UE panel for an uplink transmission (see para 59, the generation unit 220/i.e. belonging to the network side equipment or base station, may generate configuration information indicating a transmit beam for sending an uplink signal); and 
transmit, to the base station, the uplink transmission using a Tx beam associated with the Tx panel (see para 60, the network side equipment can notify the user equipment of the selected uplink transmit beam in a case that the user equipment is provided with multiple antenna panels; also see para 117, the transmit beam configured by the configuration unit 210/i.e. belonging to the network side equipment or base station, may be characterized by a combination of SRS resource set indication information and SRS resource indication information, so that the user equipment can determine a specific transmit beam on a specific antenna panel to send an uplink signal).
Cao does not disclose: determining a transmit (Tx) panel at the UE based on the indication of the UE panel;
: see para 143, the UE is configured with one or more antenna panels for receiving transmit (Tx) beams from a Transmission Reception Point (TRP) and report the Tx beam candidates that are determined based on beam measurement at the UE and observed by a respective antenna panel of the one or more antenna panels.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cao, to determine the Tx panel at the UE based on the indication of the UE panel as taught by Wang, to find an optimum beam pair including a Tx beam and a receive (Rx) beam for communication with the TRP (see Wang, para 4).

Claims 5, 9, are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Wang, in view of Davydov (US20190132851A1).
Regarding Claim 5, Cao discloses at para 99, the transmit beam for sending the uplink signal is selected by the gNB based on the uplink beam scanning process of the UE, so the configuration information carries the information of the antenna panel of the UE. 
Cao in view of Wang does not disclose the underlined claim limitation: the UE panel is indicated by a panel identifier (ID), wherein the panel ID refers to the UE panel the UE is required to utilize for the uplink transmission.
In the same field of endeavor, Davydov discloses this limitation: see para 151, a user equipment (UE), decodes configuration information received via a higher layer for a plurality of transmit (Tx) beams for the UE, the configuration information identifying a plurality of Tx beam indices, each Rx beam index associated with a corresponding Rx beam of the plurality of Rx beams; decode a physical layer (PHY) communication indicating an antenna panel index and a Tx beam index of the plurality of beam indices, the antenna panel index identifying an antenna panel of a plurality of available antenna panels of the UE; and encode uplink (UL) data for transmission.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Cao and Wang, to include the UE panel identifier (ID) as taught by Davydov, to determine the best transmit and receive beamforming directions and antennas (see Davydov, para 5).

Regarding Claim 9, Cao in view of Wang does not disclose details regarding: the uplink transmission is transmitting in a plurality of aggregated slots or mini-slots, the method further comprising: utilizing a different Tx beam to transmit the uplink transmission in each of the plurality of aggregated slots or mini-slots.
In the same field of endeavor, Davydov discloses this limitation: see para 119, the UE can send UL transmissions on NR-PUSCH 1108 and 1112 during time slots 0 and 1, respectively. For slots 0 and 1, NR-PUSCH 1120 and 1124, as indicated by DCI in NR-PDCCH 1106 and 1110, the UE can transmit uplink data using transmit beam W and Z. 
(see Davydov, para 5).

Claims 21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Davydov (US20190132851A1).
Regarding Claim 21, Cao discloses at para 99, the transmit beam for sending the uplink signal is selected by the gNB based on the uplink beam scanning process of the UE, so the configuration information carries the information of the antenna panel of the UE. 
Cao does not disclose the underlined claim limitation: the UE panel is indicated by a panel identifier (ID), wherein the panel ID refers to the UE panel the UE is required to utilize for the uplink transmission.
In the same field of endeavor, Davydov discloses this limitation: see para 151, a user equipment (UE), decodes configuration information received via a higher layer for a plurality of transmit (Tx) beams for the UE, the configuration information identifying a plurality of Tx beam indices, each Rx beam index associated with a corresponding Rx beam of the plurality of Rx beams; decode a physical layer (PHY) communication indicating an antenna panel index and a Tx beam index of the plurality of beam indices, the antenna panel index identifying an antenna panel of a plurality of available antenna panels of the UE; and encode uplink (UL) data for transmission.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cao, to include the UE panel identifier (ID) as taught by Davydov, to determine the best transmit and receive beamforming directions and antennas (see Davydov, para 5).

Regarding Claim 25, Cao does not disclose details regarding: the uplink transmission is transmitting in a plurality of aggregated slots or mini-slots, the method further comprising: utilizing a different Tx beam to transmit the uplink transmission in each of the plurality of aggregated slots or mini-slots.
In the same field of endeavor, Davydov discloses this limitation: see para 119, the UE can send UL transmissions on NR-PUSCH 1108 and 1112 during time slots 0 and 1, respectively. For slots 0 and 1, NR-PUSCH 1120 and 1124, as indicated by DCI in NR-PDCCH 1106 and 1110, the UE can transmit uplink data using transmit beam W and Z. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cao, to include details regarding uplink transmission in a plurality of aggregated slots as taught by Davydov, to determine the best transmit and receive beamforming directions and antennas (see Davydov, para 5).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cao in view Wang, in view of Li (WO2020/191588A1).
Regarding Claims 8, Cao in view Wang does not disclose details regarding the UE panel is indicated based on a previously scheduled panel for uplink transmission.
In the same field of endeavor, Li discloses this limitation: para 162, if the data type sent by the terminal within the preset time is SRS (Sounding Reference Signal), PUCCH (Physical Uplink Control Channel, physical uplink control channel) or PUSCH (Physical Uplink Shared) Channel, physical uplink shared channel), the terminal can select the antenna panel that has sent SRS, PUCCH or PUSCH within a preset time period from n antenna panels, and will send SRS, PUCCH, or PUSCH within the preset time period. The antenna panels of PUCCH or PUSCH are determined to be k antenna panels.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cao, to indicate to the UE the UE panel based on a previously scheduled panel for uplink transmission as taught by Li, to use multiple antenna panels for channel detection (see Li, para 3).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Li (WO2020/191588A1).
Regarding Claims 24, Cao does not disclose details regarding the UE panel is indicated based on a previously scheduled panel for uplink transmission.
In the same field of endeavor, Li discloses this limitation: para 162, if the data type sent by the terminal within the preset time is SRS (Sounding Reference Signal), PUCCH (Physical Uplink Control Channel, physical uplink control channel) or PUSCH (Physical Uplink Shared) Channel, physical uplink shared channel), the terminal can select the antenna panel that has sent SRS, PUCCH or PUSCH within a preset time period from n antenna panels, and will send SRS, PUCCH, or PUSCH within the preset time period. The antenna panels of PUCCH or PUSCH are determined to be k antenna panels.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cao, to indicate to the UE the UE panel based on a previously scheduled panel for uplink transmission as taught by Li, to use multiple antenna panels for channel detection (see Li, para 3).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Wang, in view of Davydov, further in view of Xi (WO2019/099659A1).
Regarding Claim 11, Cao in view of Wang, in view of Davydov do not disclose details regarding: sending, to the base station, a capability report including a time for switching between different panels or 
see paragraphs 88-90, The pre-specified or configured threshold K, is an estimated time duration that the WTRU needs to finish beam switching from a current Rx beam to a new Rx beam … Threshold K may depend on WTRU capability, network design, WTRU supported numerologies, QoS, WTRU service type such as eMBB, URLLC, MTC, or the like…WTRU capabilities may include WTRU processing time for DCI reception and decoding, WTRU processing time for beam switching, WTRU RF chain tuning time, number of panels equipped and used simultaneously/non-simultaneously, fixed Rx beam configurations, or the like. A WTRU may report the WTRU capability to assist a network device, gNB, TRP, or the like to configure an appropriate scheduling offset or time offset for the reception or demodulation of NR-PDSCH.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Cao and Davydov, for the UE to send a capability report to the base station with a time for switching between different panels, as taught by Xi, to configure an appropriate scheduling offset or time offset for the reception or demodulation of NR-PDSCH (see Xi, para 90).

Regarding Claim 12, Cao in view of Wang, in view of Davydov do not disclose details regarding: a gap slot is reserved between each of a plurality of consecutive slots, wherein the gap slot is reserved based on the reported time for or or 
Examiners Note: Using BRI consistent with the specification, the limitation “gap slot is reserved based on the reported time for switching between the different panels” has been interpreted to mean “scheduling offset of slot using threshold K is an estimated time duration that the WTRU needs to finish beam switching”. Based on this interpretation, and in the same field of endeavor, Xi discloses this limitation: see para 88, A scheduling offset may be N time slots. N may be an integer number that is greater than or equal to 1. The scheduling offset may be smaller, equal, or larger than a pre-specified or configured threshold K, which may be an estimated time duration that the WTRU needs to finish beam switching from a current Rx beam to a new Rx beam.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Cao and Davydov, to reserve a gap slot based on the reported time for switching between the different panels, as taught by Xi, to configure an appropriate offset for beam switching.

Regarding Claim 13, Cao in view of Wang, in view of Davydov do not disclose: receiving a gap configuration from the base station.
Examiners Note: Using BRI consistent with the specification, the limitation “gap configuration” has been interpreted to mean “threshold K is an estimated time duration that the WTRU needs to finish beam switching”. Based on this see para 93, threshold K may be configured, selected, determined, calculated, or the like by a network device.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Cao and Davydov, to receive a gap configuration from the base station, as taught by Xi, to configure an appropriate offset for beam switching.

Claims 14-15, are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view Wang, in view of Pan (WO2018/085601A1).
Regarding Claim 14, Cao in view Wang does not disclose details regarding: receiving, from the base station, a multiple beam indication of multiple beam pairings, wherein the UE is configured to transmit to a plurality of transmit/receive points (TRPs) associated with the base station; determining the Tx beam and a corresponding TRP of the plurality of TRPs based on the indication; and transmitting, to the corresponding TRP, the uplink transmission using the Tx beam associated with a corresponding panel of the UE.
In the same field of endeavor, Pan discloses these limitations: 
receiving, from the base station, a multiple beam indication of multiple beam pairings, wherein the UE is configured to transmit to a plurality of transmit/receive points (TRPs) associated with the base station (see para 134-135, A beam group (BG) may include two or more beams that have been identified as belonging to one another for a TRP and/or a WTRU. A BG may include beams from more than one TRP… DL group based beam management may be enabled through measurement(s) at the WTRU of one or more beam pair associations BPAs. These measurements may be initiated and/or requested by the TRP. These measurements may be performed by the WTRU, for example, using one or more criterion defined by a process at the TRP); 
determining the Tx beam and a corresponding TRP of the plurality of TRPs based on the indication (see para 136, The WTRU may perform more beam pair association BPA measurements associated with beam pairs BPs); and 
transmitting, to the corresponding TRP, the uplink transmission using the Tx beam associated with a corresponding panel of the UE (see para 129, A WTRU may determine a beam group which may be associated with a specific antenna group (for example, a panel associated with the TRP)).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Cao and Wang, to include multi beam pairings for a plurality of TRPs, as taught by Pan, for group-based beam management.

Regarding Claim 15, Cao in view Wang does not disclose details regarding: the multiple beam indication of the multiple beam pairings indicates or that Tx beams from one panel of the UE are paired with one TRP from among the plurality of TRPs.
In the same field of endeavor, Pan discloses: see para 129, A WTRU may determine a beam group which may be associated with a specific antenna group (for example, a panel associated with the TRP).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Cao and Wang, to include multi beam pairings for a plurality of TRPs, as taught by Pan, for group-based beam management.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Pan (WO2018/085601A1).
Regarding Claim 28, Cao does not disclose details regarding: receiving, from the base station, a multiple beam indication of multiple beam pairings, wherein the UE is configured to transmit to a plurality of transmit/receive points (TRPs) associated with the base station; determining the Tx beam and a corresponding TRP of the plurality of TRPs based on the indication; and transmitting, to the corresponding TRP, the uplink transmission using the Tx beam associated with a corresponding panel of the UE.
In the same field of endeavor, Pan discloses these limitations: 
receiving, from the base station, a multiple beam indication of multiple beam pairings, wherein the UE is configured to transmit to a plurality of transmit/receive points (TRPs) associated with the base station (see para 134-135, A beam group (BG) may include two or more beams that have been identified as belonging to one another for a TRP and/or a WTRU. A BG may include beams from more than one TRP… DL group-based beam management may be enabled through measurement(s) at the WTRU of one or more beam pair associations BPAs. These measurements may be initiated and/or requested by the TRP. These measurements may be performed by the WTRU, for example, using one or more criterion defined by a process at the TRP); 
determining the Tx beam and a corresponding TRP of the plurality of TRPs based on the indication (see para 136, The WTRU may perform more beam pair association BPA measurements associated with beam pairs BPs); and 
transmitting, to the corresponding TRP, the uplink transmission using the Tx beam associated with a corresponding panel of the UE (see para 129, A WTRU may determine a beam group which may be associated with a specific antenna group (for example, a panel associated with the TRP)).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cao and Wang, to include multi beam pairings for a plurality of TRPs, as taught by Pan, for group-based beam management.

Regarding Claim 29, Cao does not disclose details regarding: the multiple beam indication of the multiple beam pairings indicates or that Tx beams from one panel of the UE are paired with one TRP from among the plurality of TRPs.
In the same field of endeavor, Pan discloses: see para 129, A WTRU may determine a beam group which may be associated with a specific antenna group (for example, a panel associated with the TRP).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cao and Wang, to include multi beam pairings for a plurality of TRPs, as taught by Pan, for group-based beam management.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 01/07/2022 regarding independent claims 17 and 30 have been fully considered but they are not persuasive. As detailed in the rejection above, these claims are anticipated by Cao. The Applicant was contacted about the same on 03/01/2022. Please refer to the Interview Summary for details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.